Exhibit 99.1News release via Canada NewsWire, Calgary 403-269-7605 Attention Business Editors: NUCRYST Receives Deficiency Notice from NASDAQ PRINCETON, NJ, Sept. 18 /CNW/ - NUCRYST Pharmaceuticals, a developer and manufacturer of medical products that fight infection and inflammation, today announced that on September 15, 2009 it received notice from the Nasdaq Stock Market that it no longer complies with Nasdaq Marketplace Rule 5550(a)(2) because, for the previous 30 consecutive business days, the bid price of its common stock had closed below the minimum requirement of $1.00 per share.
